Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The Amendment filed 9/15/2021 in response to the Office Action of 4/15/2021 is acknowledged and has been entered.  Claims 1-3, 8-9, 13-16,  23 ,25, 28, 30-31, 37, 39, 46, 48-49, 52-53  are pending.  Claims 2-3, 8-9, 16, 46, 48-49, 52-53 have been previously withdrawn.  
It is noted that Applicant amended claim 1 to recite species a2 but failed to elect a combination of markers that constitutes an elected species along with corresponding markers SEQ ID per specification as requested in the Election of species requirement of 9/17/2020 (page 4).  In an interest of advancing prosecution, a notice of non-responsive amendment is not sent and instead the combination of markers of claim 1 is considered the elected species.   After further consideration claims 9, 14,16, reciting an additional marker are rejoined.  Claims 1, 9,13-16, 25, 28, 31 have been heavily amended. 
Claims 1, 9,13-16, 23, 25, 28, 30-31, 37, 39 are currently under consideration in view of the elected species
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “and” between step a and b should be removed as the claim has been amended to recite additional steps c/d. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 13 does not recited any additional steps and has the same use as recited in the base claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
         Improper Markush
Claims 9, 14, 16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In this case claims recites alternatives that are not all members of the same recognized physical or chemical class or the same art-recognized class as for example Lewis X/Lewis Y and digoxin  are a class of carbohydrate molecules which is different than polypeptides wherein for example Lewis X/Lewis Y are tertrasacharide that mediate adhesion, digoxin is a glycoside that is used for treating heart conditions.  share a In addition “single structural similarity” and common use
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9,13-16, 23, 25, 28, 30-31, 37, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
The instant claims are drawn to a method for diagnosing and treating comprising using “an array comprising a plurality of binding agents that bind to MYOM2 and ORP-3 (claim 1) wherein each of the plurality is an antibody or binding fragment thereof (claim 25) wherein the using the array can measure an additional marker (claims 9, 14,16) at the protein, polypeptide or nucleic acid level  as part of the invention.  The scope of the claim encompasses a genus of binding agents comprising any binding molecules and the genus of antibody/binding fragment that can bind both claimed markers of claim 1 and more (claims 9, 14 16). 
The specification fails to provide sufficient specific structural or physical information so as to define a genus of binding agents and the subgenus 
The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.   In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the 
While the protein sequence of each of the markers is known, antibodies are directed to a genus that can bind very different sequences including different classes i.e. proteins, carbohydrates “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  
Field of the Invention and State of the Art
Generating libraries of peptides that could be screened for additional binding agents is known.. However, this disclosure does not provide the structure of any such peptides, for example that can be used to generate the genus binding agents for  both MYOM2, ORP-3 and the additional claimed markers. Generating ,antibodies against a protein or carbohydrate is known in the art (of record). However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the 
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
Based on the state of the prior art, and no motifs common to the at least 2 biomarkers claimed, would not permit a skilled artisan to envision the subgenus of antibodies comprising structural features of a genus of antibody with claimed function.  The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus.  One of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to of what that material consists, which antibody structures predictably would function as claimed.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9,13-16, 23, 25, 28, 30-31, 37, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 1 is vague as the claim recites in step c, diagnosing the subject as having a systemic lupus erythematosus- associated diseases state based on the presence and/or amount of MYOM2 and ORP  in the test sample and also recites wherein the presence and/or amount in the test sample of MYOM2 and ORP  is also indicative of the systemic lupus erythematosus-associated disease state in the subject.  The specification discloses systemic lupus erythematosus-associated disease state may include several clinical correlation in addition to diagnosing i.e. prognosing differential diagnosis discriminating active vs non active (page 3 lines 12-13) which renders the scope of the claim vague as it is not clear for example how the presence of 
Similarly the scope of claim 15 is vague as the claim recites in step c, diagnosing the subject as having a systemic lupus erythematosus- associated diseases state based on the presence and/or amount of MYOM2 and ORP  in the test sample while claim 15 recite  i.e. characterizing lupus subtype 1, 2 or 3.   it is not clear for example how the merely presence of the claimed markers can indicate both diagnosis and differentiate different subtypes and therefore, it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 23 recites the limitation “the two or more biomarkers” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is needed. 
Claim 28 recites the limitation “the two or more biomarkers” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is needed. 
Claim 31 recites the limitation “the two or more biomarkers” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is needed. 
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9,13-16, 23, 25, 28, 30-31, 37, 39  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between the presence biomarkers i.e. MYOM2 and ORP-3 in a sample from a subject that is detected in response to a systemic lupus erythematosus (claims 1,15) wherein biomarkers comprise an additional biomarker (claims 9, 14,16) .  Also, the claim is directed to an abstract idea, because determining/characterizing  or diagnosing (claims 1, 13) a systemic lupus erythematosus- associated  disease state reads on forming an 
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because determining  a disease based on a biomarker level is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. While a reference to binding agents  is made (claims 1, 25, 28), binding an agent to a protein to form a complex result in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself. 
Further using an array to measure 2 biomarkers as amended relates to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  These steps do not integrate the judicial exceptions into a practical application.   There are no subsequent steps that the courts have found indicative to integrate the judicial exception into a practical application.
Claim 1 interpretation

There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine. The claimed invention covers elements or steps that are well understood, purely conventional and routinely taken by others in order to apply the natural principle.  
In particular, the steps  of: a) providing a sample to be tested and an array comprising a plurality of binding agents that bind to a biomarker and b) using said array, measuring 
Simply appending well-understood, routine and conventional activities previously known to the industry as previously cited (Lim et al (WO 2014/008426) as evidenced by Microarray definition; Smith et al (WO2012/032345, IDS Reference); Sanderson et al. (WO 2015/067969) and in addition see WO2015067969(table 4), specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624). A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied.
Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 
Response to Applicant Arguments
Applicant Arguments have been considered but not found persuasive.  In response to applicant argument that limitations of claim 1 now recite a specific array for carrying out the method which is an implementation of the judicial exception and an appropriate treatment, it is initially noted that providing binding agents onto an array does not alter how the array works i.e. antibody-antigen binding, by implementing the judicial exception.   Such antibody arrays are used for data gathering and are well 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9,13-16, 23, 25, 28, 30-31, 37, 39  are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 2012032345, IDS reference) and Sanderson et al. (WO 2015/067969) 
Smith et al teach throughout the patent and especially in Abstract, a method for diagnosing (page 1 lines 10-12;page 2 lines 27-30) and treating  systemic lupus erythematosus (page 72 lines 10-25;) in a subject, wherein treatment includes for example cyclophosphamide (page 83 lines 16).   In particular, Smith et al teach the method comprises a. providing a test sample from a subject (Abstract) as for example   (table 10). Smith et al teach  for measuring the presence and/or amount in the test sample of biomarkers selected from the group defined in Table 1  including MCP-1 and Sialyl Lewis x (table 1 page 30) (instant step c) wherein the presence and/or amount in the one or more test sample of the biomarker(s) is indicative of a systemic lupus erythematosus-associated disease state for diagnosis (page 9 lines 1-10). Smith et al teach additional markers as shown in table 1 including  Il-1a, IL-5, IL-10, GLP-1,C4, CD40, c1 est inh (instant claim 9,14,16) that are also included in the instant table 1.
Smith et al teach methods for making antibodies and antibody arrays, wherein antibodies target to immunoregulatory proteins in serum that are differentially expressed in SLE vs non-SLE (table 1) which reads on determining non-SLE (instant claims 8,12,)  or differentially expressed in SLE flare i.e. active vs non-flare i.e. non-active  which reads on determining non-active SLE  (tables 4-5) (instant claims 14,16).  Smith et al teach one or more biomarkers are biotinylated prior to incubation on the array and the arrays are visualized with Alexa-647 conjugated streptavidin (Example B, page 77). 
While Smith et al teach an antibody microarray targeting mainly immunoregulatory proteins as shown in table 1 (pages 29-30) Smith et al is silent regarding measuring MYOM2 and ORP-3. 
Sanderson et al is relied upon for the teachings for extending the recombinant antibody arrays that target immunoregulatory proteins of Smith to include MYOM2 and ORP-3  (table 4), wherein the methods for making recombinant antibodies and antibody Smith et al. (see references 27,31 in Smith et al., bridging paragraph pages 56-57; see Sanderson et al (page 40 second paragraph, references 32,36). wherein the antibodies were validated for on chip performances (table 4). 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated Smith to use the antibody microarray as taught in Sanderson et al for measuring biomarkers that are diagnostic of SLE as Sanderson et al   teach a pathway analysis based on the entire set of antibodies (n=293) suggested conditions as for example autoimmune conditions were significant hits when looking for diseases by biomarkers (page 38 second paragrapha0 and because the microarray of Sanderson et al includes the antibody array of Smith and additional antibodies that can be used for a more thorough analysis in a high thru put format.  It would have been with expectation of success that SLE can be diagnosed based on the presence or amount of MYOM2 and ORP-3 along with additional biomarker in the subjects of Smith et al., as the microarray of Sanderson et al. and the subjects of  Smith et al are the same as claimed and one would expect the same results .  As the biomarkers of the prior art are indistinguishable from that claimed thay would be suspected to produce the same results in the samples of Smith as chemical composition and its properties are inseparable In re Spada.. 
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this 
In this case, the problem facing those in the art was to develop a sensitive assay for the diagnosis of SLE using a biomarker panel as measured on an affinity antibody array.  A person of ordinary skill would have good reason to pursue the known options within his or her technical grasp as for example to try using the microarray of Smith et al   or the more comprehensive microarray of Sanderson et al  as both are suitable for diagnosing autoimmune disease as taught in Smith et al  and  Sanderson et al  to increase the utility of the assay.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful to increase the utility of the diagnostic assay.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention.  In this case, combining prior art elements array of Sanderson et al  according to known methods for  as taught in Smith et al for diagnosing and treating SLE would have 
It would have also been prima facie obvious, before the effective filing of the claimed invention, to have motivated Sanderson et al  to use the antibody arrays that target immunoregulatory proteins for determining a systemic lupus erythematosus- associated disease state in a subject as taught in Smith because arrays that target immunoregilatory proteins are relevant in SLE diagnosis as taught in Smith  and because Sanderson et al   teach a pathway analysis based on the entire set of antibodies (n=293) suggested conditions as for example autoimmune conditions were significant hits when looking for diseases by biomarkers (page 38 second paragraph). One would be motivated to so as the array of Sanderson et al is more comprehensive to allow for a more through analysis in larger populations.  
It would have been with expectation of success that  the claimed markers would function as claimed  as the biomarkers of the prior art are indistinguishable from that claimed and would be suspected to produce the same results in the samples of Smith as chemical composition and its properties are inseparable In re Spada.. 
Response to Applicant arguments

It is noted that claims are rejected with new grounds. Nevertheless, in response to Applicant arguments that a person of ordinary skill would not be motivated to consult Sanderson et al.  it is noted that both Smith et al. and Sanderson et al. use the same methodologies for making recombinant antibody arrays for clinical autoimmune disease immunoproteomics for parallel detection of immunoregulatory markers.  , A person of ordinary skill would not be motivated to consult Sanderson et al. as both  Smith et al. and Sanderson et al. explore the immune system as a sensor for disease by targeting the same immunoregulatory proteins, wherein the antibody microarray of Sanderson et al.  is more comprehensive for a more through evaluation of the disease. 
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9,13-16, 23, 25, 28, 30-31, 37, 39  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-23, 28-29, 31, 34-36, 38-39 and  44 of co-pending Application No. 16/308275 referred as ‘275
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite diagnosing SLE with an array comprising binding agent for measuring the same biomarkers as for example present in both the instant claim 1 as well as in the table A of ‘275. (claim 44) as well as dependent claims of ‘275.   While the 2 biomarkers MYOM2 and ORP-3 are not claimed together, is prima facie obvious to combine two compositions each of which is claimed by  ‘275 for the same purpose.  While ‘275 may recite additional molecules/steps, the instant claims recite the term “comprising” which encompass additional  markers of ‘275.  
No additional arguments were presented.  Applicant will later assess the propriety of any maintained rejections. 
Conclusion
All other objections and rejections recited in the Office Action of  4/15/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641